DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 01/06/2022 have been fully considered. The amendments have overcome the rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Robert L. Pilaud on 02/23/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method for managing access to a media content item stored on a server, the method comprising:
storing [[a]]the media content item on the server, wherein the media content item is accessible to a plurality of users; and
in response to receiving a request to delete the media content item stored on the server:
calculating a respective likelihood score for each of the plurality of users, wherein each respective likelihood score is indicative of probability of a respective user to view the media content item during a predetermined time period,
based on the calculated score, selecting a user from the plurality of users who is identified likely to be interested in the media content item during the predetermined time period,
presenting, to the selected user, an offer to extend availability of the media content item,
in response to receiving an acceptance of the offer:
making the media content item accessible to the selected user during the predetermined time period by
modifying access rights associated with the selected user to enable the selected user to view or access  item,
associating tags or keywords with the media content item such that a search by the selected user for content associated with the tags or keywords is successful, and

modifying access rights associated with the non-selected users to disable the non-selected users from viewing or accessing  item,
associating tags or keywords with the media content item such that a search by the non-selected users for content associated with the tags or keywords is unsuccessful, and
temporarily storing ,
based on the calculated score, in response to the user who is identified as unlikely to be interested in the media content item but is identified as likely to be interested in a portion of the media content item, providing an offer to extend availability of only the portion of the media content item, wherein the portion of the media content item is smaller than the media content item, and 
in response to accepting the offer to extend availability of only the portion of the media content item, storing only the portion of the media content item and modifying the access rights associated with the user for only the portion of the media content item.
2.	(Original) The method of claim 1, further comprising:
deleting the media content item from the server after the predetermined time period.
3.	(Currently Amended) The method of claim 1, wherein identifying the user who is likely to be interested in the media content item during the predetermined time period comprises:
retrieving a media content item viewing profile associated with the user;
determining whether the retrieved media content item viewing profile comprises metadata matching metadata of the media content item stored on the server; and
in response to determining that the retrieved media content item viewing profile comprises metadata matching the metadata of the media content item, identifying the user as likely to be interested in the media content item during the predetermined time period.
4.	(Original) The method of claim 3, wherein the metadata of the media content item viewing profile of the user includes previously viewed media content items.
5. 	(Currently Amended) The method of claim 1, portion of the media content item matches metadata of a media content item viewing profile of the user. 
6.	(Original) The method of claim 1, wherein the media content item is encrypted, and each of the plurality of users is blocked from accessing the encrypted media content item.
7.	(Canceled)
8.	(Previously Presented) The method of claim 1, further comprising:
after expiration of the predetermined time period, presenting to the selected user an offer to extend availability of the media content item beyond the predetermined time period.
9.	(Currently Amended) The method of claim 8, further comprising:
in response to receiving an acceptance of the offer to extend availability of the media content item beyond the predetermined time period,
making the media content item accessible to the selected user for a predetermined extension time period.
10.	(Canceled)
11.	(Currently Amended) A system for managing storage of a media content item on a server, the system comprising:
storage circuitry configured to:
store [[a]]the media content item on the server, wherein the media content item is accessible to a plurality of users; and
control circuitry configured to:
in response to receiving a request to delete the media content item stored on the server:
calculate a respective likelihood score for each of the plurality of users,
based on the calculated score, select a user from the plurality of users who is identified likely to be interested in the media content item during a predetermined time period,
present, to the selected user, an offer to extend availability of the media content item,
in response to receiving an acceptance of the offer:
make the media content item accessible to the selected user during the predetermined time period by
 item,
associating tags or keywords with the media content item such that a search by the selected user for content associated with the tags or keywords is successful, and
make the media content item inaccessible to the users of the plurality of users who were not selected during a predetermined time period by
modifying access rights associated with the non-selected users to disable the non-selected users from viewing or accessing  item,
associating tags or keywords with the media content item such that a search by the non-selected users for content associated with the tags or keywords is unsuccessful, and
temporarily storing ,
based on the calculated score, in response to the user who is identified as unlikely to be interested in the media content item but is identified as likely to be interested in a portion of the media content item, provide an offer to extend availability of only the portion of the media content item, wherein the portion of the media content item is smaller than the media content item, and 
in response to accepting the offer to extend availability of only the portion of the media content item, store only the portion of the media content item and modify the access rights associated with the user for only the portion of the media content item.
12.	(Original) The system of claim 11, wherein the control circuitry is further configured to:
delete the media content item from the server after the predetermined time period.
13.	(Currently Amended) The system of claim 11, wherein in identifying the user who is likely to be interested in the media content item during the predetermined time period, the control circuitry is further configured to:
retrieve a media content item viewing profile associated with the user;
determine whether the retrieved media content item viewing profile comprises metadata matching metadata of the media content item stored on the server; and
in response to determining that the retrieved media content item viewing profile comprises metadata matching the metadata of the media content item, identify the user as likely to be interested in the media content item during the predetermined time period.

15.	(Canceled)
16.	(Currently Amended) The system of claim [[15]]11, wherein metadata associated with the portion of the media content item matches metadata of a media content item viewing profile of the user. 
17.	(Canceled)
18.	(Previously Presented) The system of claim 11, wherein the control circuitry is further configured to:
after expiration of the predetermined time period, present to the selected user an offer to extend availability of the media content item beyond the predetermined time period.
19.	(Previously Presented) The system of claim 18, wherein the control circuitry is further configured to:
in response to receiving an acceptance of the offer to extend availability of the media content item beyond the predetermined time period:
make the media content item accessible to the selected user for a predetermined extension time period.
20.-50.	 (Canceled)
51.	(Currently Amended) The method of claim 1, further comprising:
based on the calculated score, selecting a plurality of users from the plurality of users who [[is]]are likely to view the media content item during a predetermined time period;
presenting, to the selected plurality of users, an offer to extend availability of the media content item;
in response to receiving an acceptance of the offer presented to the selected plurality of users:
making the media content item accessible to the selected plurality of users during the predetermined time period, and
making the media content item inaccessible to the users of the plurality of users who were not selected during the predetermined time period.

based on the calculated score, select a plurality of users from the plurality of users who [[is]]are likely to view the media content item during a predetermined time period;
present, to the selected plurality of users, an offer to extend availability of the media content item;
in response to receiving an acceptance of the offer presented to the selected plurality of users:
make the media content item accessible to the selected plurality of users during the predetermined time period, and
make the media content item inaccessible to the users of the plurality of users who were not selected during the predetermined time period.

Allowable Subject Matter

Claims 1-6, 8-9, 11-14, 16, 18-19, 51-52 are allowed in view of Applicant’s remarks on pages 7-8 and the amendments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shoemake et al. (US 20150070516) discloses automatic content filtering.
	Harmon et al. (US 20160037217) discloses curating filters for audiovisual content.
	Pearce et al. (US 10834463) discloses methods and systems for recommending content restrictions.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426